Citation Nr: 0515888	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  96-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome (IVDS), currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total rating on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a Travel Board Hearing in April 1999 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

In August 1999, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development and returned the case to the Board for further 
appellate review.  During the continued review of this issue, 
the Board determined that additional development was 
necessary and, in October 2002 and February 2003, directed 
that development pursuant to regulations then in effect.  
See, e.g., 38 C.F.R. § 19.9 (2002).  That authority, however, 
was significantly altered by Disabled American Veterans, et 
al v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  The Court of Appeals for the Federal 
Circuit held that, in most cases, in the absence of a waiver, 
the Board does not have the statutory authority to obtain 
additional evidence and consider it in its decision without 
first remanding the case to the appropriate agency with 
jurisdiction over such matters to take appropriate action.  
In June 2003, in compliance with DAV, the Board remanded the 
case to the RO to effect compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), for additional development, and to consider the 
evidence developed by the Board.  The RO completed the 
additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's low back disability manifests subjectively 
with complaints of chronic pain which is aggravated by 
sitting.  It manifests objectively with range of motion (ROM) 
on forward flexion to 70 degrees, on extension to 15 degrees, 
and right and left lateral flexion to 15 degrees.  There is 
no pain to palpation of the upper and mid-back, muscle 
strength is normal, and sensation is undisturbed.

2.  Pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, has not been more nearly approximated.

3.  There is no evidence of incapacitating episodes as 
defined by applicable regulations.

4.  The evidence of record does not show the veteran's 
radiculopathy to more nearly approximate a compensable 
evaluation for incomplete paralysis of the sciatic nerve.

5.  Akylosis of the spine has not been manifested.

6.  In addition to the low back disorder, service connection 
is also in effect for hemorrhoids, currently evaluated as 10 
percent disabling.

7.  The veteran is trained as a draftsman, and he last worked 
full time in February 1995.  He currently works as a 
telemarketer.

8.  The evidence of record does not show the veteran to have 
a combined disability rating of 70 percent, nor does it show 
the veteran to be unemployable due to his service-connected 
disabilities.
CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 40 percent for 
IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71a, Diagnostic Codes 
(DCs) 5293, 5295 (in effect prior to September 23, 2002); 
38 C.F.R. § 4.71a, DCs 5293, 5295 (in effect prior to 
September 26, 2003); 38 C.F.R. §§ 3.321(b)(1), 4.71a, DCs 
5237, 5243 (2004).

The requirements for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.16(b) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA became effective after the veteran filed his claim 
in 1995.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326, implement the VCAA.  The Secretary of Veterans Affairs 
has determined that the VCAA is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel (VAOPGCPREC) 7-2003 (November 19, 2003).  
Thus, the VCAA applies to the veteran's claim.

Duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals For Veterans Claims (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held that, 
although the VCAA, by its terms, envisions the requisite 
notice being provided prior to the initial adjudication of a 
claim, in light of the Secretary's determination and 
VAOPGCPREC 7-2003, a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant even if the 
adjudication occurred prior to the VCAA.  Pelegrini, 118 Vet. 
App. at 119-120.  The Court further held, however, that in 
pre-VCAA cases such as the veteran's, where the RO could not 
have complied with the notice requirements, the initial 
adjudication was not error and need not be vacated.  Id. at 
120.  An appellant in a pre-VCAA claim, however, is entitled 
to a "VCAA content-complying notice" and proper subsequent 
VA process" before completion of appellate review.  
Pelegrini, 118 Vet. App. at 120.  The veteran in fact 
received such notice while the case was on remand. 

The veteran received initial notice of the evidence needed to 
support his application for an increase and for TDIU in the 
statement of the case (SOC).  In a letter dated in August 
2003 (letter), the RO informed the veteran of the VCAA and 
VA's obligations under the act, to include the evidence 
needed to support his claim.  As to who would obtain what 
part of the evidence needed, the letter informed the veteran 
of all of the evidence obtained by the RO to that date.  It 
also informed the veteran that the RO would obtain any 
related federal records, as well as any private treatment 
records he identified as related to this claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.  The 
letter also cautioned the veteran that it was his 
responsibility to ensure that the RO received any private 
records related to his claim.  The February 2004 supplemental 
SOC (SSOC) informed the veteran of the September 2002 and 
September 2003 changes to the rating criteria for IVDS.

The Board finds that the SOC, the letter, and February 2004 
SSOC meet the notice-content requirements of the VCAA.  
38 U.S.C.A. § 5103(a) and 5103(b)(3); 38 C.F.R. 
§ 3.159(b)(1); VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, ___ Vet. App. ___, No. 02-1077 (April 
14, 2005); Pelegrini v. Principi, 18 Vet. App. at 120-21; 
Quartuccio v. Principi, 16 Vet. App. 183; Charles v. 
Principi, 17 Vet. App. 370, 374 (2002).

Duty to assist

The RO obtained the veteran's VA treatment records and 
arranged for appropriate examinations, to include throughout 
the appeal period.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there was a request for assistance that 
was not been acted on.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claim.  38 C.F.R. § 3.159(c).  
The Board further finds that the evidence of record shows the 
veteran to have received proper VA process on remand.  
Pelegrini, 18 Vet. App. at 120.

Overview

Historically, a November 1968 rating decision granted the 
veteran service connection for a herniated nucleus pulposus, 
left, with lumbosacral strain, with a 10 percent evaluation, 
effective August 1968.  A December 1991 rating decision 
granted an increase to 20 percent, effective November 1990, 
and a February 1994 rating decision increased the veteran's 
rating to his current level of 40 percent, effective June 
1993.  The veteran submitted his current application for an 
increase in April 1995.  He submitted his claim for TDIU in 
May 1995.  A June 1995 rating decision denied the claims.

IVDS Factual background

The April 1995 VA examination report reflects that the 
veteran complained of ongoing low back pain, which made it 
hard for him to sit or stand for extended periods of time 
without stinging pain in his lower back down through the 
posterior aspect of his left calf.  He related that the pain 
started while sitting, and that it was relieved by standing.  
He also related that he took Motrin for relief.  The examiner 
observed that the veteran did not appear to be in any 
significant pain during the examination, and he had a limited 
range of motion of the lumbar spine, with pain which the 
examiner described as "not terrible."  There was no 
tenderness of the lumbar spine on palpation, but there was 
slight tenderness in the left paraspinous muscles at 
approximately the L4-5 area to the left of the musculature.  
Straight leg raising was negative on both sides with some 
aggravation of his back pain.  Motor examination revealed 
muscle strength to be 5/5 in all muscle groups, and reflexes 
were 2+ and symmetrical throughout.  There were no abnormal 
reflexes, and sensation was intact and symmetrical.  X-rays 
showed degenerative arthritic changes at L4-5 and some minor 
L4-5, L5-S1 facet joint arthritis.  The examiner assessed the 
arthritis as not severe.  The examiner noted that there were 
no signs of nerve root irritation, and there were no signs of 
spinal stenosis.  The examiner opined that the veteran's 
current medications were adequate for his symptoms, and that 
he should live with the fact that he has a bad back which 
would flare up occasionally.  The examiner opined that the 
condition was not abnormal, and that it was really associated 
with aging and not incredibly abnormal.

The April 1997 VA examination report reflects that there was 
minimal tenderness in the lower lumbosacral spine, and there 
were no functional effects.

At the April 2000 Travel Board Hearing, the veteran related 
that he could not sit for prolonged periods, and that, at 
times, he was in such agony that he could not get out of bed 
to go to a VA treatment facility for care.  He explained that 
he worked for the federal government as a test administrator.  
His job required him to remove test materials from his car 
each day and reload them the next.  He had to climb stairs 
with the materials to access his quarters.  To ease 
discomfort, he would work while standing.  He also related 
that it was not his weight which prevented him from bending 
but the extent of his disability.  The veteran's 
representative asserted that the veteran's disability 
rendered him unable to be gainfully employed.

The April 2000 fee-basis examination report reflects that the 
veteran complained of low back pain, with radiation of pain 
down the back of the left thigh to the knee.  He reported 
that it occurred on a weekly basis and usually lasted two 
days.  Sitting for more than three hours or standing for long 
periods of time aggravated the pain.  The veteran reported 
that he took Naproxen, Ibuprofen, and Tylenol # 3.  The 
examiner observed the veteran to stand with shoulders and 
pelvic crests level.  His head was held straight and spinal 
alignment was normal.  He walked even, steady, and heel-to-
toe without a limp.  The veteran walked well on tip toes and 
on the heels.  ROM on forward flexion was 80 degrees (normal, 
95), backward extension to 15 degrees (normal, 35), right and 
left bending to 20 degrees (normal, 40 degrees), and right 
and left rotation to 35 degrees (normal).  Pressure on the 
vertex caused no back pain.  When the veteran bent over with 
his knees straight, he was able to reach his fingertips to 
within 10 inches of the floor, with no reversal of the lumbar 
lordotic curve.  There was no scoliosis, and the veteran 
readily squatted and rose easily.  There was no pain to 
palpation of the dorsal portion of the spine, and there was 
some complaint of pain to palpation over the left lumbar 
paraspinal muscles and posterior iliac spine.  Muscle 
strength was normal and sensation intact.  Straight leg 
raising was to 90 degrees bilaterally, and Lasegue's test was 
negative.  Patellar and Achilles' reflexes were 1+ 
bilaterally.  The examiner observed that x-rays of the lumbar 
spine were consistent with degenerative disc disease.  The 
examiner rendered diagnoses of recurrent lumbar strain, 
intervertebral disc disruption, L3-4, L4-5, and degenerative 
disc disease.  The examiner observed that, clinically, there 
were no signs of IVDS but, due to long-standing 
symptomatology, definitive diagnosis should await a MRI.  
There were no findings of any neurologic disorder.  The 
examiner noted that there were no findings of incoordination, 
excess fatigability, weakened movement, or lack of endurance, 
though there were some complaints of pain at the limits of 
motion in each direction.  The examiner suggested weight 
restrictions for carrying and lifting but, within those 
restrictions, he opined that the veteran was not unemployable 
for VA purposes, and that he could perform substantially 
gainful employment.  The examiner's addendum reflects that a 
May 2000 MRI examination showed L3-4 5 mm left foraminal disc 
protrusion moderately narrowing the left L3 neural foramen, 
and a L4-5 diffuse annular 3 mm disc bulge beyond posterior 
osteophytes indenting the thecal sac and contributing to mild 
multifactorial central canal stenosis and moderate bilateral 
L4 neural foramina.  The examiner opined that based on the 
MRI findings, and the veteran's left lower extremity 
radicular pain, the veteran had IVDS, and he assessed it as 
moderate and the symptoms as not severe.

In October 2002, the Board requested the examiner at the 
April 2000 examination to address the then new criteria for 
IVDS which became effective in September 2002.  The veteran 
mistakenly was referred for a VA examination, however.  The 
examiner conducted a complete review of the claim file as 
part of the examination.  He also reviewed the fee-basis 
examiner's report in detail, and also noted that the veteran 
received physical therapy at a VA facility in January 2002 
for a ruptured quadriceps, when he was doing well at the 
time.  The medical records revealed that the veteran ruptured 
his left quadriceps tendon in September 2000, and it was 
surgically repaired.  The veteran reported that his back pain 
had become progressively worse since the April 2000 
examination.  He complained of radiating pain to the 
posterior of the left lower extremity to the proximal 
gastrocnemius muscle, and that the frequency of flare-ups had 
increased to two to three times per week.  He also complained 
of pain when walking, and that he awoke at night because of 
pain.  The veteran denied bladder or bowel symptomatology.  
His activities of daily living were not impacted by his back 
pain.  The report reflects that the veteran worked part time 
as a telemarketer approximately four hours a day.  The 
veteran related that, though uncomfortable, he was still able 
to perform that work.  He advised that, during flare-ups, he 
lay down with knees bent, and they lasted a few hours.  He 
also reported intermittent numbness in the left lower 
extremity.  The veteran drove himself to the examination.  
The examiner observed the veteran to be obese and in no 
distress.  The veteran winced as he rose from his chair 
slowly, and he had difficulty straightening out his back.  
The spinal muscles were normal, without spasm, and there was 
no tenderness to palpation of the vertebra.  No scoliosis was 
noted.  ROM on forward flexion was to 40 degrees where pain 
commenced.  The examiner observed that part of the reason the 
veteran had difficulty bending beyond 40 degrees was his 
obesity, but the veteran also complained of lower extremity 
pain at 40 degrees.  Backward extension was to 5 degrees, 
beyond which he complained of pain.  Left and right rotation 
were limited to 5 degrees (normal, 3-18 degrees), and left 
and right flexion was to 20 degrees (normal, 15 to 20).  
Straight leg raising was positive on the left and negative on 
the right.  Lasegue's was positive on the left.  
Neurologically, cranial nerves II-XII were grossly intact and 
patellar and Achilles' reflexes were 1+ bilaterally.  There 
were no motor deficits, and sensation was intact.  The 
examiner rendered a diagnosis of degenerative disc disease of 
the lumbar spine at L3-4 and L4-5, and partially herniated 
discs,L3-4, L4-5, leading to left lower extremity 
radiculopathy.  In response to specific questions asked by 
VA, the examiner observed that there was no evidence of total 
incapacitating pain attacks as a result of IVDS, and that 
there was no history of total incapacitation which required 
treatment by, or bedrest prescribed by, a physician.  The 
examiner also opined that there was no evidence of complete 
or incomplete paralysis of the sciatic nerve, or any 
condition which might arise from such paralysis.  The only 
symptom observed was radicular pain.  The examiner also noted 
that there was no neurological deficit.
In December 2003, the veteran was examined by the fee-basis 
examiner who conducted the April 2000 fee-basis examination.  
The veteran informed the examiner that, as far as his back 
was concerned, his condition since the April 2000 examination 
was, "basically status quo."  The main complaint voiced by 
the veteran was his inability to use his left lower extremity 
well, as reflected by this inability to care for his left 
foot.  His wife laced his shoes, and he obtained monthly 
pedicures to care for his feet.  The veteran related that his 
low back pain was chronic at all times, but he had not missed 
any time from work as a result of back pain, but sitting 
aggravated his back and his left leg.  The examiner noted 
that there were no changes in the veteran's history since the 
April 2000 examination, as reflected by his continued 
employment as a telemarketer.  The examiner observed the 
veteran to walk without a limp, to stand straight with 
shoulders and pelvic crests level.  Spinal alignment was 
normal.  Spinal ROM on forward flexion was to 70 degrees 
(normal, 90 degrees), extension to 15 degrees (normal, 25 
degrees), and right and left lateral flexion to 15 degrees 
(normal, 25 degrees).  Bent over with knees straight, the 
veteran's fingertips reached within eight inches from the 
floor, with only minimal reversal of the lumbar lorditic 
curve.  There was no complaint of pain to palpation of the 
upper and mid portions of the back, the ribs were not tender, 
and muscle strength was normal.  Sensation was undisturbed.  
There was tenderness to palpation over the left posterior 
superior iliac spine.  No tenderness was noted in the rest of 
the lumbar areas.  Straight leg raising was 80 degrees 
bilaterally, Lasegue's test was negative, patellar reflexes 
were 1+ bilaterally, and Achilles' reflexes were a trace.  
The examiner noted x-rays which showed separation of the left 
quadriceps and degenerative changes in the left hip and 
lumbar spine, as well as significant degenerative disc 
disease.  The examiner rendered diagnoses of recurrent lumbar 
strain, IVDS, L3-4 and L4-5, degenerative disc disease, and 
degenerative joint disease of the left hip.  The examiner 
observed that his clinical findings showed somewhat less 
mobility in the low back when compared with the April 2000 
examination, though some minimal reversal of the lumbar curve 
on forward bending was noted.  There also was some diminution 
in Achilles tendon reflexes, and straight less raising was 
slightly less than at the prior examination.  The examiner 
considered the findings related to the left hip as the 
significant finding.  The examiner opined that the veteran 
did not experience incapacitating pain as a result of his 
IVDS.  His incapacitation is primarily related to his left 
hip symptomatology, not his back, and the examiner noted that 
he found no degree of paralysis related to the sciatic nerve.  
The examiner observed that the only medications taken by the 
veteran which could cause drowsiness were Vicodin and 
Robaxin.  The examiner noted that the veteran's left lower 
extremity symptomatology was related to the osteoarthritic 
changes in his left hip and not his back, and that his hip 
pathology was not caused by his IVDS.  The examiner also 
observed that the veteran's back symptoms are aggravated by 
his hip pathology.  The examiner noted that the examination 
revealed no objective evidence of IVDS related to the 
veteran's lumbar spine.  The examiner noted the veteran's 
reports that he had been prescribed bedrest, but the veteran 
could not relate how many times or for how long.  The veteran 
also reported that he had lost 8 to 12 days from work during 
the past year due to his back.  The examiner reiterated that 
the veteran's back pain was overshadowed by his hip problems.

VA treatment records reflect the veteran underwent physical 
therapy for pain management.  A May 2004 treatment note 
reflects that the veteran reported he fell and tore his left 
quadriceps during fall in 2000, when he landed on his left 
hip.  The veteran reported that he was still employed, but he 
had to sit for 14 hours a day.  A September 2004 treatment 
note reflects that the veteran quit his job as a bus driver 
and returned to his previous job as a telemarketer.  The note 
also reflected that the veteran refused to stretch or 
exercise due to several new complaints of pain unrelated to 
this back.  A March 2004 treatment note reflects that the 
veteran called and asked for recommendations on activity, and 
he was advised that bedrest was not recommended but exercise, 
conditioning, and continued walking to reasonable extent was 
favored.

Applicable law and regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Evaluations 
are based on functional impairments which impact a veteran's 
ability to pursue gainful employment.  38 C.F.R. § 4.10.  
Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability, due 
to injury or disease, of the damaged part to perform the 
normal working movements of the body with normal excursion, 
strength, speed, and endurance.  38 C.F.R. § 4.40.    Not all 
disabilities will show all the specified rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  
 
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g);  VAOPGCPREC 3-
2000 (April 10, 2000).

The rating criteria for rating spine pathology were changed 
twice after the veteran submitted his current claim.  The 
February 2004 SSOC included the 2002 and 2003 changes.  The 
criteria in effect at the time he filed his claim provided as 
follows: 

Severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (in effect prior to 
September 23, 2002).  Pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, qualified 
for the maximum evaluation of 60 percent.  Id., DC 5293 (in 
effect prior to September 23, 2002).  Severe, recurring 
attacks of IVDS, with intermittent relief, warrant an 
evaluation of 40 percent.  Id.

The change which became effective on September 23, 2002, only 
changed the criteria for rating IVDS.  It required IVDS to be 
rated (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(September 23, 2002).  An incapacitating episode is defined 
as a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

Spine rating criteria were changed again, effective September 
26, 2003, and they also changed the numbering of the DCs and 
incorporated values for spine ROM and a demonstrative plate.  
38 C.F.R. § 4.71, Plate V (2004).  The general rating Formula 
for diseases and injuries of the spine (For DCs 5235 to 5243 
unless 5243 is evaluated under the formula for rating IVDS 
based on Incapacitating Episodes) provides:

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, 
allows an evaluation of 20 percent.

38 C.F.R. § 4.71a, DCs 5235-5243 (2004).  Absent ankylosis, 
which is not present in the veteran's case, this is the 
maximum evaluation allowable for thoracolumbar spine 
pathology, unless IVDS is rated on the basis of 
incapacitating episodes.  Id.

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees,  
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

 5235 Vertebral fracture or dislocation.
 5236 Sacroiliac injury and weakness.
 5237 Lumbosacral or cervical strain.
 5238 Spinal stenosis.
 5239 Spondylolisthesis or segmental instability.
 5240 Ankylosing spondylitis.
 5241 Spinal fusion.
 5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
 5243 Intervertebral disc syndrome.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

IVDS, manifested by incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months merits 
a 60 percent evaluation.  With incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, a 40 percent is assigned.  With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, DCs 5235-5243 
(2004).

The Board notes that the definition of "incapacitating 
episodes" which is in Note 1 of the IVDS rating criteria in 
effect between September 23, 2002, and September 25, 2003, 
was inadvertently omitted from the current criteria.  The 
Board does not deem this oversight as critical, as there is 
no contrary definition given in the current criteria, or any 
indication that the drafters intended a definition other than 
that provided in the prior criteria.  Therefore, the Board 
deems that definition as still applicable.


Analysis

The veteran submitted his claim for increase in April 1995.  
Thus, he is entitled to have his claim evaluated under the 
criteria most favorable to him.  The Board makes the 
following initial findings to apply to the remainder of the 
decision on this issue: 1) The evidence of record shows that 
the veteran has not manifested any ankylosis of any segment 
of the spine, as defined by either of the rating criteria; 2) 
Neither does the evidence of record show that there have been 
any incapacitating episodes, as defined by the rating 
criteria.

In light of these findings, neither the spine rating criteria 
which became effective on September 23, 2002, nor those in 
effect prior to that date are more favorable to the veteran 
than the criteria in effect in April 1995.  There also is the 
matter that, even if the September 23, 2002, criteria were 
more favorable, they could not be applied to the veteran's 
claim until their respective effective date forward.  
38 U.S.C.A. § 5110(g);  VAOPGCPREC 3-2000 (April 10, 2000).  
Further, the Board finds that the current spine rating 
criteria are less favorable to the veteran as, in the absence 
of incapacitating episodes, they would warrant a lower 
evaluation than his current one. Thus, the Board deems the 
criteria in effect at the time the veteran filed his claim as 
the more favorable.

The medical evidence of record shows that, under the criteria 
in effect prior to September 23, 2002, the veteran is 
appropriately evaluated at 40 percent for his IVDS.  
38 C.F.R. §§ 4.3, 4.7.  The examination reports of the April 
2000 and December 2003 fee-basis examinations reflect that 
the veteran manifested no clinical evidence of IVDS.  The 
examiner observed in both reports that the diagnosis was made 
on the basis of the findings of the MRI examination.  Thus, 
the evidence shows that the veteran has received benefit of 
all doubt in that he is deemed to more nearly approximate 
severe, recurring attacks of IVDS with intermittent relief, 
which warrant a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 
5293 (in effect prior to September 23, 2002).  A higher 
evaluation of 60 percent is not warranted, as the evidence 
shows that the veteran has not more nearly approximated 
pronounced IVDS, as reflected by the absence of any clinical 
findings of IVDS.
The Board notes that, regardless of whether the veteran is 
rated for the separate orthopedic and neurologic pathology 
under either the September 23, 2002, rating  criteria, or for 
all separate symptoms of his disability under Esteban v. 
Brown, 6 Vet. App. 259 (1994), the veteran still more nearly 
approximates an evaluation of 40 percent.  The April 2000, 
January 2003, and December 2003 examination reports reflect 
that the veteran did not manifest any neurologic 
symptomatology, to include the absence of any symptoms of 
incomplete paralysis of the sciatic nerve.

The RO rated the veteran on the basis of lumbosacral strain, 
for which 40 percent is the maximum evaluation.  38 C.F.R. 
§ 4.71a, DC 5295 (in effect prior to September 26, 2003).  
Thus, in the absence of any neurological symptomatology, the 
veteran more nearly approximates a 40 percent evaluation than 
a higher one for his low back disability.  38 C.F.R. § 4.7.  
There also is the matter that the examiner at the December 
2003 examination observed that the veteran's non-service-
connected left hip is the chief culprit for his left lower 
extremity symptoms and not his back.  Therefore, whether the 
veteran is rated for IVDS or for lumbosacral strain, his low 
back disability more nearly approximates a 40 percent 
evaluation.  Forty percent adequately compensates him for his 
functional loss due to pain and fatigability.  See 38 C.F.R. 
§§ 4.40, 4.45.

TDIU factual background

The veteran's representative asserted at the hearing that the 
veteran's service-connected disabilities render him 
unemployable.  The only disabilities for which the veteran is 
service connected are, IVDS, evaluated as 40 percent 
disabling, and hemorrhoids, evaluated as 10 percent 
disabling.  The June 1995 rating decision determined that 
there was no basis on which to submit the veteran's claim for 
consideration on an extra-schedular basis.

The veteran's VA Form 21-8940, dated in April 1995, reflects 
that he last worked full time in February 1995.  His 
occupation was draftsman.  The VA Form 21-4192 submitted by 
the veteran's last full-time employer, and received by the RO 
in April 1996, reflects that no time was lost during the 
prior year due to disability.  The form reflects that the 
reason for termination of the veteran's employment was a 
decision to make a change.

An April 1996 VA note reflects that the veteran presented 
with a request for a medical clearance for a desk job with 
the State of California, and that he had no medical 
complaints at that time.

In a June 1998 letter, the veteran related that he still was 
in sporadic L5-S1 arthritic pain but that he still was 
employed part time, so he guessed that he was "employable, 
with pain!"  He informed the RO that he was employed with 
the Federal government as an intermittent employee.

The evidence of record set forth above in the prior 
discussion is hereby incorporated by reference.

Applicable law and regulation

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2004).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Marginal employment (generally, where the disabled 
person's earned annual income does not exceed the amount 
established by the Bureau of the Census as the poverty 
threshold for one person) shall not be considered 
substantially gainful employment.  However, if the total 
rating is based upon a disability or combination of 
disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).

Analysis

The first barrier to an allowance of TDIU is the evaluation 
of the veteran's service-connected disabilities, as the 
combined total evaluation of the veteran's two service-
connected disabilities does not meet the evaluation criteria 
of 70 percent for two or more disabilities, with at least one 
of 40 percent.  The veteran meets the criterion of at least 
one disability rated at 40 percent but does not meet the 
combined rating criterion of 70 percent.  The veteran's 
combined rating for his two disabilities is 50 percent, 
38 C.F.R. § 4.25, which renders him ineligible for TDIU on a 
schedular basis.  38 C.F.R. § 4.16(a).  Thus, he must be 
considered on an extra-schedular basis.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

In determining whether a claimant is entitled to TDIU for 
compensation purposes, neither the claimant's non-service-
connected disabilities nor his or her advancing age may be 
considered.  38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

For a veteran to prevail on a TDIU claim, it is necessary 
that the record reflect some factor which places the 
claimant's case in a different category than other veterans 
with an equal rating of disability.  Van Hoose v. Brown, 4 
Vet. App. at 363.

The Board finds no basis on which to submit the veteran's 
application to the Director, Compensation and Pension 
Service, for extra-schedular consideration.   The evidence of 
record shows the veteran to be a high school graduate, and to 
possess skill and experience as a draftsman.  The claim file 
is silent as to why the veteran no longer pursues that 
occupation.  Nonetheless, the evidence of record shows the 
veteran has worked as a bus driver, a Civil Service test 
administrator, and as a telemarketer, his current line of 
employment.  Further, there is no evidence that the veteran's 
service-connected disabilities impact his cognitive abilities 
or ability to learn.  Thus, while the evidence shows that the 
veteran is subject to weight limitations for carrying and 
lifting, the Board finds that the medical evidence of record 
does not show the veteran's service-connected disabilities to 
cause impairment of his mind or body sufficient to render it 
impossible for him to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.


ORDER

Entitlement to an increased rating for IVDS is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


